Supplement Dated September 15, 2010 to Prospectus Dated May 1, 2010 for Access XL Prospectus Dated May 1, 2010 for Rewards Elite Issued By Protective Life Insurance Company Protective Variable Annuity Separate Account Prospectus Dated May 1, 2010 for Access XL NY Prospectus Dated May 1, 2010 for Rewards Elite NY Issued By Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information in your variable annuity prospectus for the Protective Access XL, Rewards Elite, Access XL NY and Rewards Elite NY variable annuity contracts (the “Contracts”). Please read this Supplement carefully and keep it with your Prospectus for future reference. As of September 1, 2010, the required minimum Contract Value for the Contracts remaining after a partial surrender is $5,000 instead of $25,000.The minimum initial Purchase Payment remains $25,000, however. Accordingly, in the section entitled “Partial Surrender”, the first sentence is revised to the following: “At any time before the Annuity Commencement Date, you may request a partial surrender of your Contract Value provided the Contract Value remaining after the partial surrender is at least $5,000.” In addition, in the section entitled “Partial Automatic Withdrawals”, the first two sentences of the fourthparagraph are revised as follows: “If any partial surrender withdrawal transaction would result in a Contract Value of less than $5,000 after the withdrawal, the transaction will not be completed and the partial automatic withdrawal plan will terminate. Once partial automatic withdrawals have terminated due to insufficient Contract Value, they will not be automatically reinstated in the event that your Contract Value should reach $5,000 again.”
